WALKER, P. J. —
After the plaintiff, as a AAdtness in his oAvn behalf, had testified that he Avas in the brokerage business, and kneAv the prices of alfalfa hay in Sheffield, he was asked Avhat Avas the market value of pea-green alfalfa hay in Sheffield. The defendant objected to the question “on the ground that the same Avas illegal, irrelevant, and immaterial.” Plainly the court is not to be charged Avitlx error for overruling this general objection to the question. Such an objection may be overruled Avhen the eAidence which the question may elicit is not manifestly illegal and irrelevant, and apparently incapable of being rendered admissible in connection with other evidence. — Bufford v. Little, 159 Ala. 300, 48 South. 697. The specific grounds of objection to the question Avhich are here suggested in the argument of the counsel for the appellant were not stat-*256eel in tlie court below. It is obvious that under the issues in the case an inquiry as to the market value in Sheffield of the kind of hay inquired about might be a pertinent one. If iiic defendant deemed the question objectionable upon some specific ground, such ground of objection should have been made known to the court.
It may be presumed, the bill of exceptions not showing the contrary, that the testimony of the plaintiff as to the payment by him of demurrage on the shipment of hay was given in a responsive answer to a question to which no objection was made.
Having thus speculated on the answer that would be made to the question, the defendant was not entitled to have its objection to it sustained, and the answer excluded. The objection came too late. — Hudson et al. v. State, 137 Ala. 60, 34 South. 854.
The statement of the bill of exceptions as to the request by the defendant of four written charges which the court refused to give imports that they were requested, not separately, but all together. If either of them was bad, the court is not chargeable with error in refusing the request as made. — Mobile & Ohio R. Co. v. Minor, 6 Ala. App. 633, 60 South. 951.
Charge 3 does not state a correct proposition. A buyer may maintain an action for a breach of the seller’s warranty of the quality of the goods sold, though they were accepted and paid for without any complaint-being made as to the quality of them. — Baer & Co. v. Mobile Cooperage & Box Mfg. Co., 159 Ala. 491, 49 South. 92.
It follows that the assignments of error based upon the refusal of the court to give the charges mentioned cannot be sustained.
Affirmed.